DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Applicant’s Response to Restriction/ Election filed on April 15, 2022. Claims 1-11, 19, and 21-23 are currently pending. Claims 12-15 and 20 are withdrawn. Claims 16-18 have been canceled. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on April 15, 2022 is acknowledged.
Claims 12-18, and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 15, 2022.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 11, “a surgical site” should read “the surgical site”. Appropriate correction is required.
				
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the intensity" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the wavelength" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the intensity" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the wavelength" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haider et al. (US Patent Publication 2008/0009697).
Regarding claim 1, Haider discloses a system (200, Figure1) capable of detecting debris (i.e. resected tissue) at a surgical site, the system comprising: 
a cutter (Figure 2, 100 and blade 102, paragraph 0087) capable of cutting bone; and 
a debris detection system comprising: 
a light source (i.e. infrared light, paragraph 0038) capable of emitting light; a receiver (i.e. position sensor, paragraph 0038) capable of receiving light emitted from the light source; and a processor (paragraph 0074) capable of determining an amount of debris (i.e. resected tissue) present at a surgical site using a change in a characteristic of light emitted by the light source and received by the receiver.
Regarding claim 21, Haider discloses the system of claim 1 further comprising a controller (i.e. robot 200) capable of varying, based on the presence and/or amount of debris present at the surgical site, at least one of (1) an amount of irrigation supplied to the surgical site, (ii) a feed rate of the cutter, (ii1) a direction of the cutter (paragraphs 0075 and 0077), and (iv) a spindle speed of the cutter.

Claims 19 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kostrzewski et al. (US Patent Publication 2018/0289432).
Regarding claim 19,  Kostrzewski  discloses a system (paragraph 0008) capable of detecting debris at a surgical site (a change in material, i.e. debris at the surgical site), the system comprising: a cutter (i.e. a surgical drill and drill bit to prepare a hole in a bone, paragraph 0102) capable of cutting bone; a force sensor (paragraph 0010) capable of collecting force data concerning forces experienced by the cutter during operation of the cutter; and a processor (paragraph 0038) capable of comparing the expected forces to the force data to determine if debris is present and binding the cutter at the surgical site.
Regarding claim 22,  Kostrzewski  discloses the system of claim 19 further comprising a controller (paragraph 0113) capable of varying, based on the presence and/or amount of debris present at the surgical site, at least one of (1) an amount of irrigation supplied to the surgical site, (ii) a feed rate of the cutter, (ii1) a direction of the cutter (paragraph 0113), and (iv) a spindle speed of the cutter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski et al. (US Patent Publication 2018/0289432) in view of Elliot (US Patent Publication 20190365346). 
Regarding claim 23, Kostrzewski fails to disclose the system of claim 19 further comprising an audio sensor for collecting audio data emitted during operation of the cutter, wherein the audio data is used to determine the expected forces.
However, Elliot teaches an audio sensor for collecting audio data emitted during operation of the cutter (paragraph 0034), wherein the audio data is used to determine the expected forces (paragraph 0038).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the system of Kostrzewski with an audio sensor as taught by Elliot in order to sense audible data while cutting bone (paragraph 0017).

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-6 and 8-11 are dependent on objected to claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached on Monday to Friday (8am to 4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775